J-S01042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.R., A             :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: K.L.A. & P.O.R.,             :
NATURAL PARENTS                         :           No. 1329 MDA 2017

               Appeal from the Order Entered August 2, 2017
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000155-2016


BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED FEBRUARY 06, 2018

      Appellant’s, K.L.A. (“Mother”) and P.O.R (“Father”) appeal from the

order entered in the York County Court of Common Pleas, which granted the

petition of the York County Offices of Children, Youth & Families (“CYF”) for

a goal change to adoption of their minor child, M.R. (“Child”).      In their

companion appeal docketed at No. 1322 MDA 2017, Parents challenged the

same decision and raised identical issues on appeal.        Upon a thorough

review of the record, the arguments presented in the companion appeal, and

the applicable law, we concluded Parents’ issues merited no relief.

Accordingly, we decline to address Parents’ issues for a second time.

Therefore, we dismiss this appeal as duplicative.

      Appeal dismissed.
J-S01042-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/06/2018




                          -2-